Carleton, J.,

delivered the opinion of the court.
This suit is brought against the administrator of the succession of William O. Knox, deceased, for the amount of certain articles furnished, and moneys loaned, as set forth in the account annexed to the petition.
The defendant denies generally; pleads the prescription of one year, and compensation. There- was judgment for the-plaintiff, and the defendant appealed.
The controversy turns entirely upon the plea in compensation. Upon this point many witnesses were examined in the court below, and their testimony commented upon by the counsel on both sides at great length, before this court.
The evidence is contradictory, and' not easily reconciled nevertheless, after the most full and careful examination we 7 have been able to bestow upon it, we cannot perceive that the probate judge has come to an erroneous conclusion.
*465Having heard the witnesses in the first instance, he had the best opportunity of ascertaining the verity of their declarations. We have frequently said, that in questions of fact, this court would not disturb the judgment of the court below, unless manifestly erroneous; and we see no reason for departing from this rule in the case now under consideration.
. It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates be aifirmed with costs.